Registration No. 33-59474 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 85 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL FUNDS, INC. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Dykema Gossett PLLC Des Moines, Iowa 50392 Franklin Square, Suite 300 West 1treet, N.W. Washington, DC 20005-3306 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 on (date), pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on(date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 _XX on a date to be determined pursuant to paragraph (a)(3) of Rule 485 If appropriate, check the following box:) This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE The Amendment is being filed to add Class P shares to the Global Real Estate Securities Fund. The Amendment contains a facing sheet, amendment for the September 27, 2010 Class P shares prospectus (containing multiple funds with a fiscal year end of October 31), an amendment for the March 1, 2010 SAI, Part C and signature page. The Amendment incorporates by reference the following: n The Prospectus for Class P shares (containing multiple funds with a fiscal year end of October 31), dated September 27, 2010, included in Post-Effective Amendment No. 83 to the registration statement on Form N-1A filed on July 29, 2010, pursuant to paragraph (a) of Rule 485 (SEC Accession No. 0000898745-10-000394); n The Statement of Additional Information dated March 1, 2010, included in Post-Effective Amendment No. 76 to the registration statement on Form N-1A filed on February 26, 2010, pursuant to paragraph (b) of Rule 485 (SEC Accession No. 0000898745-10- 000040); n Supplements to the March 1, 2010 Statement of Additional Information dated and filed March 17, 2010 (SEC Accession No. 0000898745-10-000185), May 3, 2010 (SEC Accession No. 0001126328-10-000206), May 19, 2010 (SEC Accession No. 0001126328-10-000287), May 27, 2010 (SEC Accession No. 0001126328-10-000310), June 16, 2010 (SEC Accession No. 0000898745-10-000357), July 12, 2010 (SEC Accession No. 0000898745-10-000378), August 10, 2010 (SEC Accession No. 0000898745-10-000402), September 16, 2010 (SEC Accession No. 0001126328-10-000456), and September 27, 2010 (SEC Accession No. 0001126328-10-000474). The Amendment is not being filed to update or amend the other prospectuses for any other series of the Registrant that have a fiscal year end of October 31. The Amendment is not being filed to update or amend the prospectuses or statement of additional information for the other series of the Registrant that have a fiscal year end of August 31. RULE : Attached to this filing is a transmittal letter in which the Registrant and the Principal Underwriter request accelerated effectiveness to December 13, 2010, or as soon thereafter as practicable. Supplement dated , 2010 to the Class P Prospectus for multiple funds of Principal Funds, Inc. (with a fiscal year end of October 31) dated September 27, 2010 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. On page 1, add the following to the ticker symbol table: Global Real Estate Securities [placeholder for ticker; ticker not available yet] Insert the following fund summary: G LOBAL R EAL E STATE S ECURITIES F UND Objective : The Fund seeks to generate a total return. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Estimated for the year ended October 31, 2010 Class P Management Fees 0.90 % Other Expenses 2.61 Total Annual Fund Operating Expenses 3.51 % Expense Reimbursement 2.41 Total Annual Fund Operating Expenses After Expense Reimbursement 1.10 % Principal has contractually agreed to limit the expenses identified as Other Expenses and, if necessary, pay expenses normally payable by the Fund, excluding interest expense, through the period ending February 28, 2012. The expense limit will maintain Other Expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.20%. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years Class P $ $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 131.1% of the average value of its portfolio. Investor Profile: The Fund may be an appropriate investment for investors who seek a total return, want to invest in U.S. and non-U.S. companies engaged in the real estate industry and can accept the potential for volatile fluctuations in the value of investments. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of U.S. and non-U.S. companies principally engaged in the real estate industry (real estate companies). For purposes of the Funds investment policies, a real estate company has at least 50% of its assets, income or profits derived from products or services related to the real estate industry. Real estate companies (real estate companies) include real estate investment trusts and companies with substantial real estate holdings such as paper, lumber, hotel and entertainment companies as well as those whose products and services relate to the real estate industry such as building supply manufacturers, mortgage lenders, and mortgage servicing companies. The Fund may invest up to 10% of its assets in fixed income securities issued by real estate companies. The Fund will invest in equity securities of small, medium, and large capitalization companies. The Fund may purchase securities issued as part of, or a short period after, companies' initial public offerings and may at times dispose of those shares shortly after their acquisition. The Fund may actively trade portfolio securities in an attempt to achieve its investment objective. Real estate investment trusts (REITs) are pooled investment vehicles that invest in income producing real estate, real estate related loans, or other types of real estate interests. REITs in the U.S. are corporations or business trusts that are permitted to eliminate corporate level federal income taxes by meeting certain requirements of the Internal Revenue Code. REITs, are characterized as: n Equity REITs, which primarily own property and generate revenue from rental income; n Mortgage REITs, which invest in real estate mortgages; and n  Hybrid REITs, which combine the characteristics of both equity and mortgage REITs. Some foreign countries have adopted REIT structures that are very similar to those in the United States. Similarities include pass through tax treatment and portfolio diversification. Other countries may have REIT structures that are significantly different than the U.S. or may not have adopted a REIT like structure at all. The Fund may invest a significant percentage of its portfolio in REITs and foreign REIT-like entities. The Fund is non-diversified which means that it may invest more of its assets in the securities of fewer issuers than diversified mutual funds. Thus, the Fund is subject to non-diversification risk. The Fund has no limitation on the percentage of assets that are invested in any one country or denominated in any one currency. The Fund will typically have investments located in a number of different countries, which may include the U.S. The Fund may invest in companies located in countries with emerging securities markets. The Fund may engage in certain options transactions, enter into financial futures contracts, currency forwards, and related options for the purpose of portfolio hedging and other purposes. Principal Risks The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. The principal risks of investing in the Fund, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may result in high portfolio turnover rates and increase brokerage costs, accelerate realization of taxable gains and adversely impact fund performance. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed- income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). These risks are greater for investments in emerging markets. Industry Concentration (Sector) Risk. A fund that concentrates investments in a particular industry or group of industries (e.g., real estate, technology, financial services) has greater exposure than other funds to market, economic and other factors affecting that industry or sector. Initial Public Offerings ("IPOs") Risk. The market for IPO shares may be volatile, continued access to IPO offerings cannot be assured, and a fund may dispose of IPO shares shortly after their acquisition. Non-Diversification Risk. A non-diversified fund may invest a high percentage of its assets in the securities of a small number of issuers and is more likely than diversified funds to be significantly affected by a specific securitys poor performance. Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free passthrough of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class P shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for Class P shares of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-222-5852. Class P shares were first sold on . The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class P shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on October 1, 2007. Total Returns as of December 31 each year (Class P shares) Highest return for a quarter during the period of the bar chart above: Q2  09 % Lowest return for a quarter during the period of the bar chart above: Q4  08 -29.72 % Average Annual Total Returns For the periods ended December 31, 2009 1 Year Life of Fund Class P Return Before Taxes % -17.26 % Class P Return After Taxes on Distributions % -18.27 % Class P Return After Taxes on Distribution and Sale of Fund Shares % -14.91 % FTSE EPRA/NAREIT Developed Index (reflects no deduction for fees, expenses, or taxes) 38.26 % -17.47 % After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax deferred arrangements, such as 401(k) plans or individual retirement accounts. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Real Estate Investors, LLC n Alistair Gillespie (since 2010), Managing Director, Portfolio Management n Simon Hedger (since 2007), Portfolio Manager n Anthony Kenkel (since 2010), Portfolio Manager n Chris Lepherd (since 2007), Portfolio Manager n Kelly D. Rush (since 2007), Portfolio Manager For Important Information About: n purchase and sales of Fund shares, please turn to Certain Information Common to all Funds - Purchase and Sale of Fund Shares at page 57 of the Prospectus; n taxes, please turn to Certain Information Common to all Funds - Tax Information at page 57 of the Prospectus; and n financial intermediary compensation, please turn to Certain Information Common to all Funds - Payments to Broker-Dealers and Other Financial Intermediaries at page 57 of the Prospectus. CERTAIN INVESTMENT STRATEGIES AND RELATED RISKS On page 62, in the Real Estate Investment Trusts section, add the Global Real Estate Securities Fund to the list of funds in the second sentence of the first paragraph. On page 66, in the Foreign Investing section, add the Global Real Estate Securities Fund to the list of funds in the first sentence of the first paragraph. MANAGEMENT OF THE FUNDS In the Principal Real Estate Investors, LLC section on page 73, add the following: Anthony Kenkel has been with Principal  REI since 2005. He earned a Bachelors degree in Finance from Drake University and an MBA from the University of Chicago Graduate School of Business. Mr. Kenkel has earned the right to use the Chartered Financial Analyst and Financial Risk Manager designations. Fees Paid to Principal On page 75, add the following information to the table under this heading: Global Real Estate Securities Fund 0.90 % DIVIDENDS AND DISTRIBUTIONS On page 287, add the Global Real Estate Securities Fund to the list of funds in the third bullet in this section. SUPPLEMENT DATED , 2010 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2010 (as supplemented on March 17, 2010, May 3, 2010, May 19, 2010, May 27, 2010, June 16, 2010, July 12, 2010, August 10, 2010, September 16, 2010, and September 27, 2010) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. Add the following to the end of the third paragraph on the first page of the Statement of Additional Information (Incorporation by Reference section): The unaudited financial statements and schedules of investments included in the Funds Semi-Annual Report to shareholders, for the period ended April 30, 2010, are hereby incorporated by reference into and are legally a part of this SAI. On page 1 of the supplement dated September 27, 2010, add the following to the ticker symbol table: Global Real Estate Securities [placeholder for ticker; ticker not available yet] FUND HISTORY On page 1 of the supplement dated September 27, 2010, add Global Real Estate Securities Fund to the list of funds available in Class P shares. INVESTMENT ADVISORY AND OTHER SERVICES On page 1 of the supplement dated September 27, 2010, add Global Real Estate Securities Fund to the list of funds in the last sentence on the page. PART C. OTHER INFORMATION Item 28. Exhibits. (a) (1) a. Articles of Amendment and Restatement dated 6/14/02 Filed as Ex-99.A.1.C on 12/30/02 (Accession No. 0001126871-02-000036) b. Articles of Amendment dated 5/23/05 Filed as Ex-99.A on 09/08/05 (Accession No. 0000898786-05-000254) c. Articles of Amendment dated 9/30/05 Filed as Ex-99.A on 11/22/05 (Accession No. 0000870786-05-000263) d. Articles of Amendment dated 7/7/06 (Incorporated by reference from exhibit #1(2)b to registration statement No. 333-137477 filed on Form N-14 on 9/20/06 Accession No. 0000009713-06-000062) e. Articles of Amendment Filed as Ex-99.B1 on 09/12/97 (Accession No. 0000898745-97-000023) f. Articles of Amendment dated 06/04/08 Filed as Ex-99.A on 07/17/08 (Accession No. 0000009713-08-000060) g. Articles of Amendment dated 06/30/09  Filed as Ex-99.A(1)h on 10/07/09 (Accession No. 0000898745-09- 000489) h. Articles of Amendment dated 09/30/09  Filed as Ex-99.A(1)h on 10/29/10 (Accession No. 0000898745-10- 000490) (2) a. Articles Supplementary dated 9/25/02 Filed as Ex-99.A.4.D on 12/30/02 (Accession No. 0001126871-02- 000036) b. Articles Supplementary dated 2/5/03  Filed as Ex-99.A on 02/25/03 (Accession No. 0000870786-03-000031) c. Articles Supplementary dated 4/30/03 Filed as Ex-99.A4F on 09/11/03 (Accession No. 0000870786-03- 000169) d. Articles Supplementary dated 6/10/03 Filed as Ex-99.A4G on 09/11/03 (Accession No. 0000870786-03- 000169) e. Articles Supplementary dated 9/9/03 Filed as Ex-99.A4H on 09/11/03 (Accession No. 0000870786-03-000169) f. Articles Supplementary dated 11/6/03  Filed as Ex-99.A on 12/15/03 (Accession No. 0000870786-03-000202) g. Articles Supplementary dated 1/29/04 Filed as Ex-99.A on 02/26/04 (Accession No. 0001127048-04-000033) h. Articles Supplementary dated 3/8/04 Filed as Ex-99.A on 07/27/04 (Accession No. 0000870786-04-000163) i. Articles Supplementary dated 6/14/04  Filed as Ex-99.A on 09/27/2004 (Accession No. 0000870786-04- 000207) j. Articles Supplementary dated 9/13/04  Filed as Ex-99.A on 12/13/04 (Accession No. 0000870786-04-000242) k. Articles Supplementary dated 10/1/04  Filed as Ex-99.A on 12/13/04 (Accession No. 0000870786-04-000242) l. Articles Supplementary dated 12/13/04 Filed as Ex-99.A on 02/28/05 (Accession No. 0000870786-05-000065) m. Articles Supplementary dated 2/4/05  Filed as Ex-99.A on 05/16/05 (Accession No. 0000870786-05-000194) n. Articles Supplementary dated 2/24/05  Filed as Ex-99.A on 05/16/05 (Accession No. 0000870786-05-000194) o. Articles Supplementary dated 5/6/05  Filed as Ex-99.A on 09/08/05 (Accession No. 0000870786-05-000254) p. Articles Supplementary dated 12/20/05  Filed as Ex-99.A(2)p on 10/29/10 (Accession No. 0000898745-10- 000490) q. Articles Supplementary dated 9/20/06 (Incorporated by reference from exhibit #1(4)t to registration statement No. 333-137477 filed on Form N-14 on 9/20/06 Accession No. 0000009713-06-000062) r. Articles Supplementary dated 1/12/07 Filed as Ex-99.A on 01/16/07 (Accession No. 0000898745-07-000011) s. Articles Supplementary dated 1/22/07 Filed as Ex-99.A on 07/18/07 (Accession No. 0000898745-07-000086) t. Articles Supplementary dated 7/24/07 Filed as Ex-99.A on 09/28/07 (Accession No. 0000898745-07-000152) u. Articles Supplementary dated 09/13/07 Filed as Ex-99.A on 12/14/07 (Accession No. 0000898745-07-000184) v. Articles Supplementary dated 1/3/08 Filed as Ex-99.A.4.Y on 02/20/08 (Accession No. 0000950137-08- 002501 w. Articles Supplementary dated 3/13/08 Filed as Ex-99.A4Z on 05/01/08 (Accession No. 0000950137-08- 006512) x. Articles Supplementary dated 06/23/08 Filed as Ex-99.A on 07/17/08 (Accession No. 0000009713-08-000060) y. Articles Supplementary dated 09/10/08 Initial Capital Agreement dtd 5/1/08 Filed as Ex-99.A.4 on 12/12/08 (Accession No. 0000898745-08-000166) z. Articles Supplementary dated 10/31/08  Filed as Ex-99.A.4 on 12/12/08 (Accession No. 0000898745-08- 000166) aa. Articles Supplementary dated 01/13/09  Filed as Ex-99.A(4)dd on 10/07/09 (Accession No. 0000898745-09- 000489) bb. Articles Supplementary dated 03/10/09  Filed as Ex-99.A(4)ee on 10/07/09 (Accession No. 0000898745-09- 000489) cc. Articles Supplementary dated 05/01/09  Filed as Ex-99.A(4)ff on 10/07/09 (Accession No. 0000898745-09- 000489) dd. Articles Supplementary dated 06/19/09  Filed as Ex-99.A(4)gg on 10/07/09 (Accession No. 0000898745-09- 000489) ee. Articles Supplementary dated 09/25/09  Filed as Ex-99.A(2)ee on 10/29/10 (Accession No. 0000898745-10- 000490) ff. Articles Supplementary dated 01/28/10  Filed as Ex-99.A(2)ff on 10/29/10 (Accession No. 0000898745-10- 000490) gg. Articles Supplementary dated 05/03/10  Filed as Ex A2GG on 07/29/10 (Accession No. 0000898745-10- 000394) (b) (1) By-laws dtd 06/14/10  Filed as Ex B1 on 07/29/10 (Accession No. 0000898745-10-000394 (c) These have been previously filed as noted in response to Items 28(a) and 28(b). (d) (1) a. Amended & Restated Management Agreement dated 01/28/2010  Filed as Ex-99.(D)(1)v on 03/16/2010 (Accession No. 0000898745-10-000157 b. Amended & Restated Management Agreement dated 03/16/2010  Filed as Ex D1B on 07/29/10 (Accession No. 0000898745-10-000394) c. Amended & Restated Management Agreement dated 04/01/2010  Filed as Ex D1C on 07/29/10 (Accession No. 0000898745-10-000394) d. Amended & Restated Management Agreement dated 07/01/2010  Filed as Ex-99.D(1)d on 10/29/10 (Accession No. 0000898745-10-000490) (2) a. Amended & Restated Sub-Advisory Agreement with AllianceBernstein dated January 1, 2010  Filed as Ex- 99.(D)(5)d on 03/16/2010 (Accession No. 0000898745-10-000157 (3) a. Amended & Restated Sub-Adv Agreement with American Century dated 03/08/2010 Filed as Ex-99 (d)(2)d on 05/04/10 (Accession No. 0000898745-10-000277) (4) a. Barrow Hanley Sub-Advisory Agreement dtd 7/12/05  Filed as Ex-99.D on 09/08/05 (Accession No. 0000870786-05-000254) (5) a. Amended & Restated Sub-Advisory Agreement with BlackRock Financial Management, Inc. dated January 1, 2010  Filed as Ex-99.(D)(6)b on 03/16/2010 (Accession No. 0000898745-10-000157 (6) a. Brown Investment Advisory Incorporated Sub-Advisory Agreement dated 07/01/09 Filed as Ex-99.D(6)A on 07/29/09 (Accession No. 0000898745-09-000354) (7) a. Causeway Capital Management LLC Sub-Advisory Agreement dated January 1, 2010  Filed as Ex-99.(D)(8)b on 03/16/2010 (Accession No. 0000898745-10-000157 (8) a. ClearBridge Advisors, LLC Sub-Advisory Agreement dated October 1, 2009 Filed as Ex-99.(d)(9)a on 12/18/09 (Accession No. 0000898745-09-000546) (9) a. Amended & Restated Sub-Advisory Agreement with Columbus Circle Investors dated January 1, 2010  Filed as Ex-99.(D)(10)e on 03/16/2010 (Accession No. 0000898745-10-000157 (10) a. Credit Suisse Sub-Advisory Agreement dated 03/16/2010  Filed as Ex D11A on 07/29/10 (Accession No. 0000898745-10-000394) (11) a. Amended & Restated Sub-Adv Agreement with Dimensional Fund Advisors dtd 1/1/10  Filed as Ex-99.(D)(11)b on 03/16/2010 (Accession No. 0000898745-10-000157 (12) a. Edge Asset Management Sub-Advisory Agreement dated 1/12/07 Filed as Ex-99.D on 01/16/07 (Accession No. 0000898745-07-000011) (13) a. Emerald Advisors, Inc. Sub-Advisory Agreement dated January 1, 2010  Filed as Ex-99.(D)(13)B on 03/16/2010 (Accession No. 0000898745-10-000157 (14) a. Amended & Restated Sub-Advisory Agreement with Essex Investment Management Company, LLC dtd 1/1/10  Filed as Ex-99.(D)(14)b on 03/16/2010 (Accession No. 0000898745-10-000157 (15) a. Amended & Restated Sub-Adv Agreement with Goldman Sachs dtd 1/1/10  Filed as Ex-99.(D)(15)f on 03/16/2010 (Accession No. 0000898745-10-000157 (16) a. Guggenheim Sub-Advisory Agreement dated 09/16/09  Filed as Ex-99.D(15)a on 10/07/09 (Accession No. 0000898745-09-000489) (17) a. Invesco Advisers, Inc. Sub-Advisory Agreement dated 06/01/2010  Filed as Ex D18A on 07/29/10 (Accession No. 0000898745-10-000394) (18) a. Amended & Restated Sub-Advisory Agreement with Jacobs Levy Equity Management, Inc. dated January 1, 2010  Filed as Ex-99.(D)(17)d on 03/16/2010 (Accession No. 0000898745-10-000157 (19) a. Jennison Sub-Advisory Agreement dated 03/16/2010  Filed as Ex D20A on 07/29/10 (Accession No. 0000898745-10-000394) (20) a. Amended & Restated Sub-Advisory Agreement with JP Morgan dated 1/1/2010  Filed as Ex-99.(D)(18)d on 03/16/2010 (Accession No. 0000898745-10-000157 (21) a. Amended & Restated Sub-Adv Agreement with Lehman Brothers (now known as Neuberger Berman Fixed Income LLC) dated 05/04/09  Filed as Ex-99.D(18)b on 10/07/09 (Accession No. 0000898745-09-000489) (22) a. Amended & Restated Sub-Advisory Agreement with LA Capital dated 1/1/10  Filed as Ex-99.(D)(20)d on 03/16/2010 (Accession No. 0000898745-10-000157 (23) a. Amended & Restated Sub-Adv Agreement with Mellon Capital dated 12/31/2009  Filed as Ex-99.(D)(21)e on 03/16/2010 (Accession No. 0000898745-10-000157 (24) a. Montag & Caldwell, Inc. Sub-Advisory Agreement dated September 24, 2010 * (25) a. Amended & Restated Sub-Adv Agreement with Pacific Investment Management Company LLC dated 04/01/09  Filed as Ex-99.D(22)b on 10/07/09 (Accession No. 0000898745-09-000489) (26) a. Amended & Restated Sub-Adv Agreement with PGI dtd December 31, 2009  Filed as Ex-99.(D)(24)n on 03/16/2010 (Accession No. 0000898745-10-000157 (27) a. Amended & Restated Sub-Adv Agreement with PREI dated 03/17/10  Filed as Ex D28A on 07/29/10 (Accession No. 0000898745-10-000394) (28) a. Amended & Restated Sub-Adv Agreement with Pyramis Global Advisors, LLC dtd 1/1/10  Filed as Ex- 99.(D)(26)b on 03/16/2010 (Accession No. 0000898745-10-000157 (29) a. Schroder Investment Management North America Inc. Sub-Advisory Agreement dtd 1/11/10  Filed as Ex- 99.(D)(27)a on 03/16/2010 (Accession No. 0000898745-10-000157 (30) a. Schroder Investment Management North America Limited Sub-Sub-Advisory Agreement dtd 1/11/10  Filed as Ex-99.(D)(28)a on 03/16/2010 (Accession No. 0000898745-10-000157 (31) a. Amended & Restated Sub-Adv Agreement with Spectrum dated 9/12/05 Filed as Ex-99.D on 12/29/05 (Accession No. 0000898745-05-000035) (32) a. Amended & Restated Sub-Advisory Agreement with T. Rowe Price Associates, Inc. dated January 1, 2010  Filed as Ex-99.(D)(30)e on 03/16/2010 (Accession No. 0000898745-10-000157 (33) a. Thompson, Siegel & Walmsley LLC Sub-Advisory Agreement dated 10/01/09  Filed as Ex-99.D(28)a on 10/07/09 (Accession No. 0000898745-09-000489) (34) a. Amended & Restated Sub-Advisory Agreement with Tortoise Capital Advisors, LLC dated 03/16/2010 Filed as Ex-99 (d)(32)b on 05/04/10 (Accession No. 0000898745-10-000277) (35) a. Amended & Restated Sub-Advisory Agreement with Turner Investment Partners, Inc. dated January 1, 2010  Filed as Ex-99.(D)(33)c on 03/16/2010 (Accession No. 0000898745-10-000157 (36) a. Amended & Restated Sub-Adv Agreement with UBS dated 1/1/10  Filed as Ex-99.(D)(34)e on 03/16/2010 (Accession No. 0000898745-10-000157 (37) a. Vaughan Nelson Investment Management, LP Sub-Advisory dated January 1, 2010  Filed as Ex-99.(D)(35)b on 03/16/2010 (Accession No. 0000898745-10-000157 (38) a. Amended & Restated Sub-Advisory Agreement with Westwood Management Corporation dated January 1, 2010  Filed as Ex-99.(D)(37)B on 03/16/2010 (Accession No. 0000898745-10-000157 (e) (1) a. Amended & Restated Distribution Agreement for A, B, C, J, R-1, R-2, R-3, R-4, R-5 and Institutional Classes dtd 12/14/09  Filed as Ex E1B on 07/29/10 (Accession No. 0000898745-10-000394) (2) a. Selling AgreementAdvantage Classes* b. Selling AgreementA, C, J, Institutional, R-1, R-2, R-3, R-4 and R-5 Class Shares* (f) N/A (g) (1) a. Domestic Portfolio Custodian Agreement with Bank of New York Filed as Ex-99.B8.A on 04/12/1996 (Accession No. 0000898745-96-000012) b. Domestic Funds Custodian Agreement with Bank of New York Filed as Ex-99.G1.B on 12/05/00 (Accession No. 0000898745-00-000021) c. Domestic and Global Custodian Agreement with Bank of New York Filed as Ex-99.G on 11/22/05 (Accession No. 0000870786-05-000263) (h) (1) a. Amended and Restated Transfer Agency Agreement (A, B, C, J, Institutional and Plan Classes) dtd 03/09/10  Filed as Ex H1A on 07/29/10 (Accession No. 0000898745-10-000394) b. Amended and Restated Transfer Agency Agreement (A, B, C, J, P, Institutional and Plan Classes) dtd 09/27/10* (2) a. Amended & Restated Shareholder Services Agreement dtd 1/12/07 Filed as Ex-99.H on 12/14/07 (Accession No. 0000898745-07-000184) (3) a. Investment Service Agreement Filed as Ex-99.H.3.C on 12/30/02 (Accession No. 0001126871-02-000036) (4) a. Amended & Restated Accounting Services Agreement dtd 1/12/07 Filed as Ex-99.H on 01/16/07 (Accession No. 0000898745-07-000011) (5) a. Amended & Restated Administrative Services Agreement dated 05/01/10  Filed as Ex H5A on 07/29/10 (Accession No. 0000898745-10-000394) (6) a. Amended & Restated Service Agreement dated 05/01/10  Filed as Ex H6A on 07/29/10 (Accession No. 0000898745-10-000394) (7) a. Amended & Restated Service Sub-Agreement dtd 9/30/05 Filed as Ex-99.A on 11/22/05 (Accession No. 0000870786-05-000263) (i) Legal Opinion * (j) (1) Consent of Auditors * (2) Rule 485(b) opinion N/A (3) Power of Attorneys  Filed as Ex-99.J3 on 12/12/08 (Accession No. 0000898745-08-000166) (k) N/A (l) (1) Initial Capital Agreement-ISP & MBS Filed as Ex-99.B13 on 04/12/1996 (Accession No. 0000898745-96-000012) (2) Initial Capital Agreement-IEP Filed as Ex-99.L2 on 09/22/00 (Accession No. 0000898745-00-500024) (3) Initial Capital Agreement-ICP Filed as Ex-99.L3 on 09/22/00 (Accession No. 0000898745-00-500024) (4-38) Initial Capital Agreement Filed as Ex-99.L4-L38 on 12/05/00 (Accession No. 0000898745-00-000021) (39) Initial Capital Agreement dtd 12/30/02 Filed as Ex-99.L.39 on 12/30/02 (Accession No. 0001126871-02-000036) (40-41) Initial Capital Agreement dtd 12/29/03 & 12/30/03 Filed as Ex-99.L on 02/26/04 (Accession No. 0001127048-04-000033) (42) Initial Capital Agreement dtd 6/1/04 Filed as Ex-99.L on 07/27/04 (Accession No. 0000870786-04-000163) (43) Initial Capital Agreement dtd 11/1/04  Filed as Ex-99.L on 12/13/04 (Accession No. 0000870786-04-000242) (44) Initial Capital Agreement dtd 12/29/04 Filed as Ex-99.L on 02/28/05 (Accession No. 0000870786-05-000065) (45) Initial Capital Agreement dtd 3/1/05  Filed as Ex-99.L on 05/16/05 (Accession No. 0000870786-05-000194) (46) Initial Capital Agreement dtd 6/28/05 Filed as Ex-99.L on 11/22/05 (Accession No. 0000870786-05-000263) (47) Initial Capital Agreement dtd 3/15/06 Filed as Ex-99.L on 10/20/06 (Accession No. 0000898745-06-000160) (48) Initial Capital Agreement dtd 1/10/07 Filed as Ex-99.L (48) on 02/20/08 (Accession No. 0000950137-08-002501) (49) Initial Capital Agreement dtd 10/1/07  Filed as Ex-99.L on 03/28/2008 (Accession No. 0000898745-08-000017) (50) Initial Capital Agreement dtd 2/29/08  Filed as Ex-99.L on 03/28/2008 (Accession No. 0000898745-08-000017) (51) Initial Capital Agreement dtd 5/1/08 Filed as Ex-99.L on 07/17/08 (Accession No. 0000009713-08-000060) (52) Initial Capital Agreement dtd 9/30/08 Filed as Ex-99.L on 12/12/08 (Accession No. 0000898745-08-000166) (53) Initial Capital Agreement dtd 12/15/08 Filed as Ex-99.L on 12/31/08 (Accession No. 0000898745-08-000184) (54) Initial Capital Agreement dtd 03/02/09  Filed as Ex-99.L54 on 10/29/10 (Accession No. 0000898745-10-000490) (55) Initial Capital Agreement dtd 09/09/09  Filed as Ex-99.L55 on 10/29/10 (Accession No. 0000898745-10-000490) (56) Initial Capital Agreement dtd 12/30/09  Filed as Ex-99.L56 on 10/29/10 (Accession No. 0000898745-10-000490) (57) Initial Capital Agreement dtd 03/01/10  Filed as Ex-99.L57 on 10/29/10 (Accession No. 0000898745-10-000490) (58) Initial Capital Agreement dtd 03/16/10  Filed as Ex-99.L58 on 10/29/10 (Accession No. 0000898745-10-000490) (59) Initial Capital Agreement dtd 07/12/10  Filed as Ex-99.L59 on 10/29/10 (Accession No. 0000898745-10-000490) (m) Rule 12b-1 Plan (1) a. Class A Plan Amended & Restated dtd 10/01/07 Filed as Ex-99.M on 12/14/07 (Accession No. 0000898745-07-000184) b. Class A Plan  Amended & Restated dtd 09/08/08  Filed as Ex M1B on 07/29/10 (Accession No. 0000898745- 10-000394) c. Class A Plan  Amended & Restated dtd 12/01/08  Filed as Ex M1C on 07/29/10 (Accession No. 0000898745- 10-000394) d. Class A Plan  Amended & Restated dtd 12/22/08  Filed as Ex M1D on 07/29/10 (Accession No. 0000898745- 10-000394) e. Class A Plan  Amended & Restated dtd 03/01/10  Filed as Ex M1E on 07/29/10 (Accession No. 0000898745- 10-000394) (2) a. Class B Plan Amended & Restated dtd 3/13/07 Filed as Ex-99.M on 12/14/07 (Accession No. 0000898745- 07-000184) b. Class B Plan  Amended & Restated dtd 12/22/08  Filed as Ex M2B on 07/29/10 (Accession No. 0000898745- 10-000394) (3) a. Class C Plan Amended & Restated dtd 10/01/07 Filed as Ex-99.M on 12/14/07 (Accession No. 0000898745-07-000184) b. Class C Plan  Amended & Restated dtd 12/22/08  Filed as Ex M3B on 07/29/10 (Accession No. 0000898745- 10-000394) c. Class C Plan  Amended & Restated dtd 03/01/10  Filed as Ex M3C on 07/29/10 (Accession No. 0000898745- 10-000394) (4) a. Class J Plan Amended & Restated dtd 3/11/08 Filed as Ex-99.M4H on 05/01/08 (Accession No. 0000950137-08-006512) b. Class J Plan  Amended & Restated dtd 12/22/08  Filed as Ex M4B on 07/29/10 (Accession No. 0000898745- 10-000394) c. Class J Plan  Amended & Restated dtd 07/21/09  Filed as Ex M4C on 07/29/10 (Accession No. 0000898745- 10-000394) d. Class J Plan  Amended & Restated dtd 05/04/10  Filed as Ex-99.M(4)d on 10/29/10 (Accession No. 0000898745-10-000490) (5) a. R-1 f/k/a Advisors Signature Plan  Amended & Restated Distribution Plan and Agreement Class R-1 dtd 09/16/09  Filed as Ex-99.M(5)h on 10/07/09 (Accession No. 0000898745-09-000489) b. Class R-1 Plan  Amended & Restated Distribution Plan and Agreement dtd 03/01/10  Filed as Ex M5B on 07/29/10 (Accession No. 0000898745-10-000394) (6) a. R-2 f/k/a Advisors Select Plan Amended & Restated Distribution Plan and Agreement Class R-2 dtd 09/16/09  Filed as Ex-99.M(6)k on 10/07/09 (Accession No. 0000898745-09-000489) b. Class R-2 Plan  Amended & Restated Distribution Plan and Agreement dtd 03/01/10  Filed as Ex M6B on 07/29/10 (Accession No. 0000898745-10-000394) (7) a. R-3 f/k/a Advisors Preferred Plan Amended & Restated Distribution Plan and Agreement Class R-3 dtd 09/16/09  Filed as Ex-99.M(7)i on 10/07/09 (Accession No. 0000898745-09-000489) b. Class R-3 Plan  Amended & Restated Distribution Plan and Agreement dtd 03/01/10  Filed as Ex M7B on 07/29/10 (Accession No. 0000898745-10-000394) (8) a. R-4 f/k/a Select Plan Amended & Restated Distribution Plan and Agreement Class R-4 dtd 09/16/09  Filed as Ex-99.M(8)k on 10/07/09 (Accession No. 0000898745-09-000489) b. Class R-4 Plan  Amended & Restated Distribution Plan and Agreement dtd 03/01/10  Filed as Ex M8B on 07/29/10 (Accession No. 0000898745-10-000394) (n) (1) Rule 18f-3 Plan dtd 03/10/08 Filed as Ex-99.N1 on 05/01/08 (Accession No. 0000950137-08-006512) (2) Rule 18f-3 Plan dtd 04/01/09  Filed as Ex N2 on 07/29/10 (Accession No. 0000898745-10-000394) (3) Rule 18f-3 Plan dtd 05/12/10  Filed as Ex N3 on 07/29/10 (Accession No. 0000898745-10-000394) (4) Rule 18f-3 Plan dtd 06/14/10  Filed as Ex N4 on 07/29/10 (Accession No. 0000898745-10-000394) (o) Reserved (p) Codes of Ethics (1) Alliance Bernstein Code of Ethics dtd October 2009  Filed as Ex-99.(P)(1) on 03/16/2010 (Accession No. 0000898745- 10-000157) (2) American Century Investment Management  Filed as Ex-99.P on 07/29/09 (Accession No. 0000898745-09-000354) (3) The Bank of New York Mellon Code of Ethics Filed as Ex-99.P(8) on 02/20/08 (Accession No. 0000950137-08-002501) (4) Barrow Hanley Code of Ethics dtd 12/31/2009  Filed as Ex-99.(P)(5) on 03/16/2010 (Accession No. 0000898745-10- 000157) (5) BlackRock Code of Ethics  Filed as Ex-99.P7 on 12/12/08 (Accession No. 0000898745-08-000166) (6) Brown Investment Advisory Incorporated Code of Ethics  Filed as Ex-99.P on 07/29/09 (Accession No. 0000898745-09- 000354) (7) Causeway Capital Management LLC Code of Ethics Filed as Ex-99.P on 07/17/08 (Accession No. 0000009713-08- 000060) (8) Clearbridge Advisors Code of Ethics dtd 06/08/10  Filed as Ex-99.P(8) on 10/29/10 (Accession No. 0000898745-10- 000490) (9) Columbus Circle Investors Code of Ethics dtd -07/01/09 Filed as Ex-99.(p)(10) on 12/18/09 (Accession No. 0000898745-09-000546) (10) Credit Suisse Asset Management LLC Code of Ethics  Filed as Ex-99.P(10) on 10/29/10 (Accession No. 0000898745- 10-000490) (11) Dimensional Fund Advisors Code of Ethics Filed as Ex-99.P on 12/29/05 (Accession No. 0000898745-05-000035) (12) Edge Asset Management Code of Ethics Filed as Ex-99.P(29) on 02/20/08 (Accession No. 0000950137-08-002501) (13) Emerald Advisers Inc. Code of Ethics Filed as Ex-99.P(17) on 02/20/08 (Accession No. 0000950137-08-002501) (14) Essex Code of Ethics dated 01/2010  Filed as Ex P15 on 07/29/10 (Accession No. 0000898745-10-000394) (15) Goldman Sachs Code of Ethics Filed as Ex-99.P on 12/14/07 (Accession No. 0000898745-07-000184 (16) Guggenheim Investment Management LLC Code of Ethics dated 03/2010  Filed as Ex P17 on 07/29/10 (Accession No. 0000898745-10-000394) (17) Invesco Code of Ethics dated 01/2010  Filed as Ex-99.P(17) on 10/29/10 (Accession No. 0000898745-10-000490) (18) Jacobs Levy Code of Ethics Filed as Ex-99.P on 10/20/06 (Accession No. 0000898745-06-000160) (19) Jennison Code of Ethics  Filed as Ex-99.P(19) on 10/29/10 (Accession No. 0000898745-10-000490) (20) JP Morgan Code of Ethics Filed as Ex-99.P on 12/14/07 (Accession No. 0000898745-07-000184 (21) Los Angeles Capital Management and Equity Research, Inc. Code of Ethics dated 03/23/10  Filed as Ex P22 on 07/29/10 (Accession No. 0000898745-10-000394) (22) Montag & Caldwell, Inc. Code of Ethics dated 02/12/10  Filed as Ex P23 on 07/29/10 (Accession No. 0000898745-10- 000394) (23) Neuberger Berman Code of Ethics dtd 05/09 Filed as Ex-99.(p)(22) on 12/18/09 (Accession No. 0000898745-09- 000546) (24) Pacific Investment Management Company LLC Code of Ethics dtd 05/09 Filed as Ex-99.(p)(23) on 12/18/09 (Accession No. 0000898745-09-000546) (25) Principal Global Investors/Principal Real Estate Investors Code of Ethics dated 01/01/10  Filed as Ex P26 on 07/29/10 (Accession No. 0000898745-10-000394) (26) Principal Funds, Inc. Principal Variable Contracts Funds, Inc., Principal Management Corporation, Principal Financial Advisors, Inc., Princor Financial Services Corporation, Principal Funds Distributor, Inc. Code of Ethics dtd 6/9/09  Filed as Ex-99.P on 07/29/09 (Accession No. 0000898745-09-000354) (27) Pyramis Code of Ethics dated 2010  Filed as Ex P28 on 07/29/10 (Accession No. 0000898745-10-000394) (28) Sr. & Executive Officers Code of Ethics (Sarbanes) Filed as Ex-99.P21 on 09/11/03 (Accession No. 0000870786-03- 000169) (29) Schroder Inc. Code of Ethics dated 03/09/10  Filed as Ex P30 on 07/29/10 (Accession No. 0000898745-10-000394) (30) Schroder Ltd Code of Ethics dtd 01/26/05 Filed as Ex-99.(p)(29) on 12/18/09 (Accession No. 0000898745-09-000546) (31) Spectrum Code of Ethics dtd 07/09 Filed as Ex-99.(p)(30) on 12/18/09 (Accession No. 0000898745-09-000546) (32) T. Rowe Price Code of Ethics dtd 06/15/10  Filed as Ex-99.p(32) on 10/29/10 (Accession No. 0000898745-10-000490) (33) Thompson, Siegel & Walmsley LLC Code of Ethics dated 03/30/10  Filed as Ex P34 on 07/29/10 (Accession No. 0000898745-10-000394) (34) Tortoise Capital Advisors LLC Code of Ethics  Filed as Ex-99.p(31) on 10/07/09 (Accession No. 0000898745-09-000489) (35) Turner Investment Partners dated 02/26/10  Filed as Ex p36 on 07/29/10 (Accession No. 0000898745-10-000394) (36) UBS Code of Ethics dtd 09/30/09 Filed as Ex-99.p(35) on 12/18/09 (Accession No. 0000898745-09-000546) (37) Vaughan-Nelson Code of Ethics dtd 09/14/09 Filed as Ex-99.p(36) on 12/18/09 (Accession No. 0000898745-09- 000546) (38) Westwood Management Corporation Code of Ethics Initial Capital Agreement dtd 5/1/08 Filed as Ex-99.P on 07/17/08 (Accession No. 0000009713-08-000060) * Filed herein. ** To be filed by amendment. Item 29. Persons Controlled by or Under Common Control with Registrant The Registrant does not control and is not under common control with any person. Item 30. Indemnification Under Section 2-418 of the Maryland General Corporation Law, with respect to any proceedings against a present or former director, officer, agent or employee (a "corporate representative") of the Registrant, the Registrant may indemnify the corporate representative against judgments, fines, penalties, and amounts paid in settlement, and against expenses, including attorneys' fees, if such expenses were actually incurred by the corporate representative in connection with the proceeding, unless it is established that: (i) The act or omission of the corporate representative was material to the matter giving rise to the proceeding; and 1. Was committed in bad faith; or 2. Was the result of active and deliberate dishonesty; or (ii) The corporate representative actually received an improper personal benefit in money, property, or services; or (iii) In the case of any criminal proceeding, the corporate representative had reasonable cause to believe that the act or omission was unlawful. If a proceeding is brought by or on behalf of the Registrant, however, the Registrant may not indemnify a corporate representative who has been adjudged to be liable to the Registrant. Under the Registrant's Articles of Incorporation and Bylaws, directors and officers of Registrant are entitled to indemnification by the Registrant to the fullest extent permitted under Maryland law and the Investment Company Act of 1940. Reference is made to Article VI, Section 7 of the Registrant's Articles of Incorporation, Article 12 of Registrant's Bylaws and Section 2-418 of the Maryland General Corporation Law. The Registrant has agreed to indemnify, defend and hold the Distributors, their officers and directors, and any person who controls the Distributors within the meaning of Section 15 of the Securities Act of 1933, free and harmless from and against any and all claims, demands, liabilities and expenses (including the cost of investigating or defending such claims, demands or liabilities and any counsel fees incurred in connection therewith) which the Distributors, their officers, directors or any such controlling person may incur under the Securities Act of 1933, or under common law or otherwise, arising out of or based upon any untrue statement of a material fact contained in the Registrant's registration statement or prospectus or arising out of or based upon any alleged omission to state a material fact required to be stated in either thereof or necessary to make the statements in either thereof not misleading, except insofar as such claims, demands, liabilities or expenses arise out of or are based upon any such untrue statement or omission made in conformity with information furnished in writing by the Distributors to the Registrant for use in the Registrant's registration statement or prospectus: provided, however, that this indemnity agreement, to the extent that it might require indemnity of any person who is also an officer or director of the Registrant or who controls the Registrant within the meaning of Section 15 of the Securities Act of 1933, shall not inure to the benefit of such officer, director or controlling person unless a court of competent jurisdiction shall determine, or it shall have been determined by controlling precedent that such result would not be against public policy as expressed in the Securities Act of 1933, and further provided, that in no event shall anything contained herein be so construed as to protect the Distributors against any liability to the Registrant or to its security holders to which the Distributors would otherwise be subject by reason of willful misfeasance, bad faith, or gross negligence, in the performance of their duties, or by reason of their reckless disregard of their obligations under this Agreement. The Registrant's agreement to indemnify the Distributors, their officers and directors and any such controlling person as aforesaid is expressly conditioned upon the Registrant being promptly notified of any action brought against the Distributors, their officers or directors, or any such controlling person, such notification to be given by letter or telegram addressed to the Registrant. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 31. Business or Other Connections of Investment Adviser Principal Management Corporation ("PMC") serves as investment adviser and administrator for Principal Variable Contracts Funds, Inc. ("PVC") and Principal Funds, Inc.("Principal Funds"). PVC and Principal Funds are funds sponsored by Principal Life Insurance Company. A complete list of the officers and directors of the investment adviser, Principal Management Corporation, are set out below along with other employment with which that person has been engaged. This list includes some of the same people (designated by an *), who serve as officers and directors of the Registrant. For these people, the information as set out in the Statement of Additional Information (See Part B) under the caption "Management" is incorporated by reference. NATURE OF RELATIONSHIP (INVESTMENT ADVISER NAME & OFFICE OTHER COMPANY & PRINCIPAL OFFICERS OFFICE WITH WITH INVESTMENT ADVISER BUSINESS ADDRESS OTHER COMPANY) Patricia A. Barry Principal Life Counsel/Assistant Corporate Secretary Assistant Corporate Insurance Company (1) Secretary *Craig L. Bassett Principal Life See Part B Treasurer Insurance Company (1) *Michael J. Beer Principal Life See Part B Executive Vice President/ Insurance Company (1) Chief Operating Officer, Director Tracy W. Bollin Principal Funds Assistant Controller Financial Controller Distributor, Inc.(2) and Princor Financial Services Corporation (1) *David J. Brown Principal Life See Part B Senior Vice President Insurance Company (1) *Jill R. Brown Principal Funds See Part B Senior Vice President/ Distributor, Inc.(2) Chief Financial Officer David P. Desing Principal Life Assistant Treasurer Assistant Treasurer Insurance Company (1) *Ralph C. Eucher Principal Life See Part B Director Insurance Company (1) *Nora M. Everett Principal Life See Part B President and Director Insurance Company (1) James W. Fennessey Principal Life Head of Investment Manager Vice President Insurance Company(1) Research Michael P. Finnegan Principal Life Vice President & Senior Vice President - Insurance Company (1) Chief Investment Officer - PMC Investment Services Louis E. Flori Principal Life Vice President  Capital Markets Vice President  Capital Markets Insurance Company (1) *Stephen G. Gallaher Principal Life See Part B Assistant General Counsel Insurance Company (1) *Ernest H. Gillum Principal Life See Part B Vice President and Chief Insurance Company (1) Compliance Officer Joyce N. Hoffman Principal Life Senior Vice President and Senior Vice President and Insurance Company (1) Corporate Secretary Corporate Secretary *Patrick A. Kirchner Principal Life See Part B Assistant General Counsel Insurance Company (1) Deanna L. Mankle Principal Life Assistant Treasurer Assistant Treasurer Insurance Company (1) *Jennifer A. Mills Principal Life See Part B Counsel Insurance Company (1) Mariateresa Monaco Principal Life Portfolio Manager Vice President/Portfolio Management Insurance Company (1) *Layne A. Rasmussen Principal Life See Part B Vice President and Insurance Company (1) Controller - Principal Funds David L. Reichart Princor Senior Vice President Senior Vice President Financial Services Corporation(1) Teri Root Princor Senior Compliance Advisor Compliance Officer Financial Services Corporation (1) *Michael D. Roughton Principal Life See Part B Senior Vice President and Insurance Company (1) Associate General Counsel *Adam U. Shaikh Principal Life See Part B Counsel Insurance Company (1) Mark A. Stark Principal Life Vice President - Vice President - Insurance Company (1) Investment Services Investment Services Randy L. Welch Principal Financial Vice President Vice President - Advisors, Inc. (1) Investment Services *Dan L. Westholm Principal Financial Vice President Director - Treasury Advisors, Inc. (1) *Beth C. Wilson Principal Life See Part B Vice President Insurance Company (1) Larry D. Zimpleman Principal Life President and Chief Executive Chairman of the Board Insurance Company (1) Officer (1) 711 High Street Des Moines, IA 50392 (2) 1100 Investment Boulevard, Ste 200 El Dorado Hills, CA 95762 Item 32. Principal Underwriter (a) Principal Funds Distributor, Inc. ("PFD") acts as principal underwriter for Principal Funds, Inc. and Principal Variable Contracts Funds, Inc. PFD also serves as the principal underwriter for certain variable contracts issued by Farmers New World Life Insurance Company through Farmers Variable Life Separate Account A. PFD also serves as the principal underwriter for certain variable contracts issued by AIG SunAmerica Life Assurance Company and First SunAmerica Life Insurance Company, through their respective separate accounts. (b) Positions and offices Name and principal with principal Positions and Offices business address underwriter (PFD) with the Fund Phillip J. Barbaria Chief Compliance Officer None Principal Funds Distributor, Inc. (2) Patricia A. Barry Assistant Corporate None The Principal Secretary Financial Group(1) Craig L. Bassett Treasurer Treasurer The Principal Financial Group(1) Michael J. Beer Executive Vice President Executive Vice President The Principal Financial Group(1) Tracy W. Bollin Assistant Controller None The Principal Financial Group(1) David J. Brown Senior Vice President Chief Compliance Officer The Principal Financial Group(1) Jill R. Brown Director, Senior Vice President The Principal President and Financial Group(2) Chief Financial Officer Bret J. Bussanmas Vice President - None The Principal Distribution Financial Group(1) Ralph C. Eucher Chairman of the Board Chairman of the Board The Principal Financial Group(1) Nora M. Everett Director President, Chief Executive The Principal Officer and Director Financial Group (1) Cary Fuchs Chief Operating Officer Senior Vice President of Distribution Principal Funds Distributor, Inc.(2) Stephen G. Gallaher Assistant General Counsel Assistant Counsel The Principal Financial Group(1) Eric W. Hays Senior Vice President and None The Principal Chief Information Officer Financial Group(1) Tim Hill Vice President - Distribution None Principal Funds Distributor, Inc.(2) Joyce N. Hoffman Senior Vice President and None The Principal Corporate Secretary Financial Group(1) Daniel J. Houston Director None The Principal Financial Group(1) Jennifer A. Mills Counsel Assistant Counsel The Principal Financial Group (1) Timothy J. Minard Director None The Principal Financial Group(1) Kevin J. Morris Senior Vice President and None Principal Funds Chief Marketing Officer Distributor, Inc.(2) David L. Reichart Senior Vice None The Principal President/Distribution Financial Group(1) Michael D. Roughton Senior Vice President/Counsel Counsel The Principal Financial Group(1) Paul Schieber Regional Vice President None The Principal Financial Group (2) Adam U. Shaikh Counsel Assistant Counsel The Principal Financial Group(1) Mark A. Stark Vice President  Investor None The Principal Services Financial Group(1) (1) 711 High Street Des Moines, IA 50392 (2) 1100 Investment Boulevard, Ste 200 El Dorado Hills, CA 95762-5710 (c) N/A. Item 33. Location of Accounts and Records All accounts, books or other documents of the Registrant are located at the offices of the Registrant and its Investment Adviser in the Principal Life Insurance Company home office building, The Principal Financial Group, Des Moines, Iowa 50392. Item 34. Management Services N/A. Item 35. Undertakings N/A. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized in the City of Des Moines and State of Iowa, on the 4 th day of November, 2010. Principal Funds, Inc. (Registrant) /s/ N. M. Everett N. M. Everett President, Chief Executive Officer and Director Attest: /s/ Beth Wilson Beth Wilson Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Chairman of the Board November 4, 2010 R. C. Eucher /s/ L. A. Rasmussen Vice President, November 4, 2010 L. A. Rasmussen Controller and Chief Financial Officer (Principal Financial Officer and Controller) /s/ N. M. Everett President, Chief Executive November 4, 2010 N. M. Everett Officer and Director (Principal Executive Officer) /s/ M. J. Beer Executive Vice President November 4, 2010 M. J. Beer (E. Ballantine)* Director November 4, 2010 E. Ballantine (K. Blake)* Director November 4, 2010 K. Blake (C. Damos)* Director November 4, 2010 C. Damos (R. W. Gilbert)* Director November 4, 2010 R. W. Gilbert (M. A. Grimmett)* Director November 4, 2010 M. A. Grimmett (F. S. Hirsch)* Director November 4, 2010 F. S. Hirsch (W. C. Kimball)* Director November 4, 2010 W. C. Kimball (B. A. Lukavsky)* Director November 4, 2010 B. A. Lukavsky (W. G. Papesh)* Director November 4, 2010 W. G. Papesh (D. Pavelich)* Director November 4, 2010 D. Pavelich /s/ M. J. Beer *By M. J. Beer Executive Vice President * Pursuant to Powers of Attorney Previously filed on December 12, 2008
